Whereas, on the 25th day of May, 1983, Robert D. Nelson was indefinitely suspended from the practice of law in the State of Kansas, [see State v. Nelson, 233 Kan. 473, 663 P.2d 303 (1983)], and
Whereas, on or about the 19th day of August, 1983, Arno Windscheffel, Disciplinary Administrator, filed an additional complaint against Robert D. Nelson charging neglect of a legal matter in the criminal appeal of one James L. Chamberlain, and
Whereas, State v. Chamberlain, 234 Kan. 422, 672 P.2d 604 (1983), was decided by this court December 2, 1983, and
Whereas, on the 12th day of December, 1983, the date set for the hearing of the disciplinary complaint, Robert D. Nelson, pursuant to Supreme Court Rule No. 217, 232 Kan. clxx, voluntarily surrendered his license to practice law in the State of Kansas.
Now, Therefore, It is Ordered that Robert D. Nelson be and he is hereby disbarred from the practice of law in the State of Kansas, and the Clerk of the Appellate Courts is directed to strike his name from the rolls of attorneys admitted to practice in Kansas.
It is Further Ordered that this order shall be published in the official Kansas Reports.
Effective this 22nd day of March, 1984.